Case: 20-60743     Document: 00516335907         Page: 1     Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60743                         May 27, 2022
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   Yannick Alpha Ndelela,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 593 666


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Yannick Alpha Ndelela, a native and citizen of the Democratic
   Republic of the Congo (DRC), has petitioned for review of a decision of the
   Board of Immigration Appeals (BIA) dismissing his appeal from a decision of
   the immigration judge (IJ) concluding that he was ineligible for asylum,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60743      Document: 00516335907          Page: 2   Date Filed: 05/27/2022




                                    No. 20-60743


   withholding of removal, and relief under the Convention Against Torture
   (CAT). For the reasons set forth below, Ndelela’s petition for review is
   DENIED IN PART and DISMISSED IN PART for lack of jurisdiction.
          To the extent that Ndelela argues that the BIA erred procedurally by
   ignoring evidence, his claim is unexhausted.           See Martinez-Guevara
   v. Garland, 27 F. 4th 353, 360-61 & n.9 (5th Cir. 2022). His contention that
   that the IJ and the BIA erred by failing to address a claim that he had
   established a well-founded fear of future persecution based on a pattern or
   practice of persecution of a group of persons similarly situated to him is also
   unexhausted; he did not fairly present such a claim to the BIA. See Omari
   v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009). We lack jurisdiction to
   consider these issues. See id.
          Ndelela argues that the evidence shows that his political opinion was
   at least one central reason for his persecution. An asylum applicant has the
   burden to, inter alia, establish a nexus between the alleged persecution and
   one of the five statutory grounds for asylum. Tamara-Gomez v. Gonzales, 447
   F.3d 343, 349 (5th Cir. 2006).
          As we have held, conduct driven by purely personal or criminal
   motives does not constitute persecution on account of a protected ground.
   Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004). Although Ndelela
   argues strenuously that the death threat he received and the actions taken
   against him and his family members were related to his participation, as an
   attorney, in a land dispute involving two well-connected generals, he has not
   demonstrated that a reasonable factfinder would be compelled to conclude
   his political opinion was one central reason for his persecution.          See
   Changsheng Du v. Barr, 975 F.3d 444, 448 (5th Cir. 2020); Sharma v. Holder,
   729 F.3d 407, 413; Thuri, 380 F.3d at 792-93. His related contention that the
   agency erred by failing to conduct a mixed-motives analysis fails; although a




                                         2
Case: 20-60743      Document: 00516335907          Page: 3   Date Filed: 05/27/2022




                                    No. 20-60743


   persecutor’s mixed motive might support a claim that an individual was
   persecuted on account of a protected ground, here substantial evidence
   supports the agency’s determination that Ndelela “failed to establish
   persecution to any extent on account of or motivated by” his political
   opinion. Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir. 2002).
          Ndelela has also failed to establish the requisite nexus with respect to
   his claim of a well-founded fear of future persecution. See Pena Oseguera
   v. Barr, 936 F.3d 249, 250 (5th Cir. 2019), as revised (Oct. 15, 2019). Because
   Ndelela fails to show that he is entitled to relief in the form of asylum, he
   cannot establish entitlement to withholding of removal, which requires a
   higher burden of proof. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir.
   2012). It is unnecessary to consider Ndelela’s remaining arguments as to the
   denial of these claims. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Finally, Ndelela challenges the denial of his claim for protection under
   the CAT. To obtain relief under the CAT, an applicant must show “that it
   is more likely than not that he or she would be tortured if removed to the
   proposed country of removal.” Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir.
   2002) (internal quotation marks and citation omitted).
          As the IJ determined, there is no evidence that Ndelela has been the
   victim of past torture, and the willingness of the police to take Ndelela’s
   report following the attempted kidnaping incident lends support to the
   determination that public officials would not acquiesce in his torture. See
   Martinez-Lopez v. Barr, 943 F.3d 766, 772 (5th Cir. 2019); Gonzales-Veliz
   v. Barr, 938 F.3d 219, 225 (5th Cir. 2019). Because substantial evidence
   supports the denial of the CAT claim, we will not disturb the agency’s
   decision. See Martinez-Lopez, 943 F.3d at 772.
          PETITION FOR REVIEW DENIED IN PART AND
   DISMISSED IN PART.




                                          3